DETAILED ACTION
This Action is in response to application/ communications filed on 05/18/2020.
Claims 1-20 are presented for examination. Claims 1, 10 and 19 are independent claims.
Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “indication” and “switch-to-switch transaction” of Claims 7-8 and 16-17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 818 (see [0018] line 15), 516 and 518 (see [0022] lines 15 and 18), 5542 (see [0022] line 17), 440 (see [0022] line 18), 895 (see [0026] line 9) and 836 (see last line on page 12). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 318 of Fig.3, 618 of Fig.6, and 837 of Fig.8. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following informalities:
Abstract exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Specification paragraph [0011] uses reference number 122 to refer to both physical interface (see line 6) as well as port (see lines 6, 8 and 11).
The application uses reference number 124 to refer to “communication interface” throughout the specification (see at least in [0011]-[0015]). However, on Fig.1, reference number 124 refers to “Physical Function (PF)” (in view of [0012]).
It appears that “FV3” of [0017] (see last 2 lines) should read “VF3” instead.
It appears that “REP1” of [0021] (see line 10) should read “REP5” instead.
It appears that “FV6” of [0022] (see last 2 lines) should read “VF6” instead.
It appears that reference to “REP5” in [0022] (lines 15-18) should read “REP6” instead.
“BM 540” of [0023] line 9 should read “VM 540” instead.
“SSD 862” of [0026] lines 7 and 11 should read “SSD 864” instead.
“memories 820 and 830” of page 13 line 3 should read “memories 820 and 825” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 depends on claim 6, and recites, “wherein the first virtual switch is further configured to: provide an indication to the NIC that the routing of the second data packet to the second virtual switch is a switch-to-switch transaction”. Claim 8, further depending on claim 7, recites, “wherein the NIC is further configured to: link the first flow to the second flow for data packets destined for the virtual machine in response to receiving the indication”.
Upon review of the specification as filed, the examiner finds that the specification as well as the drawings neither discloses/ describes “providing an indication to the NIC” nor “a switch-to-switch transaction”. The specification also lacks description of the NIC receiving the indication that the routing of the second data packet to the second virtual switch is a switch-to-switch transaction, and linking the first flow to the second flow for data packets destined for the virtual machine in response to receiving the indication.
Moreover, the claims (as a part of the disclosure), specification and the drawings fail to describe this function with sufficient particularity or details. The highlighted limitations of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Written description issues arise because the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed information handling system arising from the disclosed process steps. 

Claims 16-17 recite similar limitations as recited in claims 7-8, as set forth above. Therefore, the claim rejection, as set forth above, also applies to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 20180262599 A1) in view of Shah et al. (hereinafter, Shah, US 20160232019 A1).

Regarding claim 1, Firestone discloses an information handling system (see [0029]; "distributed computing system” having a plurality of network nodes that connect a plurality of servers or hosts to one another or to external networks; also see Fig.2:110 and/or 106 in view of [0045]; also see [0099] in view of Fig.11:300), comprising: 
a processor (see Fig.2:132; also see [0099] in view of Fig.11:304; computing device 300 can include one or more processors 304); and 
a network interface card (NIC) (see Fig.2:136 in view of [0045]; also see [0016]; Programmable NICs; also see Fig.11:344 in view of [0104]) coupled to the processor (Fig.2:132; also see Fig.11:304) via a communication interface (see "interface bus" in Fig.11; also see [0104]; interface bus facilitates communication from various interface devices), and including a network communication port (see Fig.11:364 in view of [0104]; communication device includes a network controller 360 to facilitate communications with one or more other computing devices 362 over a network communication link via one or more communication ports 364) coupled to a network (see [0005]; virtual switches that connect VMs to a computer network; also see Fig.11:362); 
wherein the processor is configured to instantiate a virtual network (see [0048] in view of Fig.2:146) including at least two virtual switches and a virtual machine (see [0029]-[0031]; A “host” generally refers to a physical computing device configured to implement, for instance, one or more virtual machines, virtual switches, or other suitable virtualized components. For example, a host can include a server having a hypervisor configured to support one or more virtual machines, virtual switches or other suitable types of virtual components; A virtual network can include one or more... virtual machines; software programs of virtual switches can be embedded or otherwise included in... hypervisor; also see [0046]-[0047]); and 
wherein the NIC (see [0016]; programmable NICs) is configured to: 
receive a first flow (see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]; Layers are stateful flow tables that hold Match Action Table (MAT) policies) from a first virtual switch (see Fig.3:141), the first flow directing data packets (see [0067]; each rule 148 can include one or more conditions and actions. Matching the conditions can cause the virtual switch 141 to perform the corresponding actions; also see [0069]-[0070]; Example conditions 155 can include source/destination MAC, IP and TCP/ UDP Port; the example actions can include routing (e.g., equal cost multiple path routing)) received on the network communication port and destined for the virtual machine to a second virtual switch (see [0050]; the virtual switches 141 can be configured to switch or filter packets directed to different virtual machines 144; also see [0052]; egress traffic from the virtual switch 141 is considered “inbound” traffic to the virtual machine 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations; examiner articulates that virtual switches switching or routing packets directed to virtual machine based on destination address indicate that the rule or flow policy direct data packets from first switch to another switch on its way to destined VM); 
receive a second flow (see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); also see Fig.3:145 and Fig.4:145/148 in view of [0056]-[0060]) from the second virtual switch (see [0028]-[0029]; filtering packets at virtual switches implemented at hosts; A host can include a server having a hypervisor configured to support… virtual switches), the second flow directing the data packets to the virtual machine (see [0050]; the virtual switches 141 can be implemented with a virtual filtering platform in which various network filter objects can be organized in a hierarchy of port, layer, group, and rule objects… to facilitate communications among the virtual machines 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations); 
receive a first data packet on the network communication port (see [0104]; communication device 346 includes a network controller 360, which can be arranged to facilitate communications with one or more other computing devices 362 over a network communication link via one or more communication ports 364); 
determine that the first data packet is destined for the virtual machine (see [0050]; packets directed to different virtual machines 144; also see [0052]; “inbound” traffic to the virtual machine); and 
route the first data packet to the virtual machine based on the first and second flows (see [0016]; Programmable NICs can process and forward packets directly to virtual machines while applying relevant policies).
Firestone does not explicitly disclose route the first data packet to a virtual function associated with the virtual machine based on the first and second flows, without first routing the first data packet to either of the first or second virtual switches.
Shah discloses wherein the NIC (see Fig.4:450 and 250) is configured to: 
receive a first flow from a first virtual switch (see [0012] and [0014]; the NIC may access flow configuration and management parameters for the flow processing functions and offload these operations from the virtual switch and/or hypervisor; also see [0041] and [0062]; a NIC 150 executing a configurable flow accelerator (CFA 250) may support offload functions for OpenFlow virtual switches (OVS); also see [0003]; switching devices direct data packets from source ports to destination ports, helping to eventually guide the data packets from a source to a destination); 
receive a second flow from the second virtual switch (see [0043]-[0044] in view of [0062]; virtual switch 114 may offload packet editing and monitoring functions to the CFA 250… virtual switch 114 may configure the CFA 250 state by adding or deleting flows and defining associated actions for offloaded flows; a NIC 150 executing a configurable flow accelerator (CFA 250) may support offload functions for OpenFlow virtual switches; also see [0015]; a host system 110 may establish and support a virtual network 111, or a portion thereof, including one or more virtual machines 112, virtual switches 114, or hypervisors 116);
receive a first data packet on the network communication port (see [0024]; the CFA may support reception of packets on a network port); 
determine that the first data packet is destined for the virtual machine (see [0020]; Flow processing at the NIC 150 may be used to identify a particular virtual entity (e.g., VM, virtual switch, virtual port, or other virtualized device) and an associated policy); and
route the first data packet to a virtual function (Fig.4:478/ 475; also see [0031]-[0032]; flow identification capability provided in the CFA may be used to direct flows to PCIe physical functions (PFs) or virtual functions (VFs); CFA may support … steering of incoming network traffic to appropriate PFs and VFs) associated with the virtual machine (see Fig.4:470) based on the first and second flows (see [0044]; CFA may support execution of SDN policies; also see [0046]; flow tables may overlap in content and/or be combined), without first routing the first data packet to either of the first or second virtual switches (see [0063]; VF offload path 464 may extend to the NIC 450 via the VF driver 475 and the VF 478 provided by the NIC 450; also see [0012]; The NIC may perform flow processing operations on virtual functions that may bypass a virtual switch or hypervisor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone to route the first data packet to a virtual function associated with the virtual machine based on the first and second flows, without first routing the first data packet to either of the first or second virtual switches.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 2, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein in routing the first data packet to the virtual function (see Fig.4:475/ 478), the NIC is further configured to route the first data packet to the virtual machine (see Fig.4:470; also see [0012]-[0013]; a virtual function may be provided using a single-root input/output virtualization (SR-IOV) protocol. The SR-IOV mechanism may be used to extend peripheral component interconnect express (PCIe) connectivity to virtual machines while bypassing a virtual switch interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that in routing the first data packet to the virtual function, the NIC is further configured to route the first data packet to the virtual machine.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 3, Firestone (modified by Shah) discloses the information handling system of claim 2, as set forth above. Shah further discloses wherein in routing the first data packet to the virtual machine, the first data packet traverses the communication interface only one time (see [0042]; The NIC 150 may provide VFs to traffic bypassing the hypervisor 116 and virtual switch 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that in routing the first data packet to the virtual machine, the first data packet traverses the communication interface only one time.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 4, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein the first and second virtual switches are Open Virtual Switches (see [0062] lines 1-2; CFA may support offload functions for OpenFlow virtual switches (OVS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that the first and second virtual switches are Open Virtual Switches.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

Regarding claim 9, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Shah further discloses wherein the NIC (see Fig.1:150) includes a memory device (see Fig.1:170; also see [0017]), and the NIC (see Fig.1:150) is further configured to: 
store the first and second flows in the memory device (see [0017]; memory 170 may store flow tables 172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah with Firestone so that the NIC includes a memory device, and the NIC is further configured to: store the first and second flows in the memory device.
One of ordinary skill in the art would have been motivated to reduce the processing load of the host processor(s) of the virtual network environment (Shah: [0012]), and/or to reduce the latency when transmitting or receiving data over the network (Shah: [0029]).

As for independent claim(s) 10 and 19, the claims list all the same elements of claim 1 and 9, but in a method form; and a network interface card (NIC) (see Shah Fig.1:150) form to carry out the steps of claim 1 and 9, rather than the information handling system form. Therefore, the supporting rationale of the rejection to claims 1 and 9 applies equally as well to claims 10 and 19.  

As for Claims 11-12 and 20, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 11-12 and 20 are rejected for the same reasons as set forth in claims 2-3. 

As for Claims 13, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4. 

As for Claims 18, the claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 20180262599 A1) in view of Shah et al. (hereinafter, Shah ,US 20160232019 A1) in view of Zuo et al. (hereinafter, Zuo, US 20130254766 A1).

Regarding claim 5, Firestone (modified by Shah) discloses the information handling system of claim 1, as set forth above. Although Shah further discloses the NIC may send the traffic to a virtual switch or hypervisor for exception processing if the flow ID is unrecognized (see [0067]), Firestone (modified by Shah) does not explicitly disclose wherein, prior to receiving the first data packet: the NIC is further configured to: receive a second data packet on the network communication port; determine that a destination for the second data packet is unknown to the NIC; and route the second data packet to the first virtual switch via the communication interface in response to determining that the destination is unknown; and the first virtual switch is configured to send the first flow to the NIC in response to receiving the second data packet.
Zuo discloses wherein, prior to receiving the first data packet (see [0045]; subsequent to a flow being offloaded to physical NIC 110, physical NIC 110 may receive a subsequent packet of the same stream; also see Fig.3:306 and 416): 
the NIC (see Fig.1:110) is further configured to: 
receive a second data packet on the network communication port (see Fig.2:206; the physical NIC receiving a network packet associated with the virtual machine from another computer system over external interface 126); 
determine that a destination for the second data packet is unknown to the NIC (see [0056]-[0058]; physical NIC comparing the network packet with the one or more flow tables... For example, virtual bridge 112 can compare the network packet to incoming flow cache 112b… when the network packet does not match with a flow in the one or more flow tables); and 
route the second data packet to the first virtual switch (see Fig.1: 104) via the communication interface in response to determining that the destination is unknown (see [0058]; if the network packet does not match a flow in outgoing flow cache 112a or incoming flow cache 112b, virtual bridge 112 can send the packet directly to virtual switch 104 at host 102 for additional processing using physical function 122 and data path 118); and 
the first virtual switch (see Fig.1: 104) is configured to send the first flow to the NIC (see Fig.1:110) in response to receiving the second data packet (see [0059]; Virtual switch 104, in turn, can compare the network packet to state 106 (i.e., flow tables, rule sets) and take any appropriate action. For example, if the network packet matches a flow at host 102, virtual switch 104 may take the appropriate action (e.g., allow, reject, NAT, etc.) and potentially update a flow cache at physical NIC 110… and potentially create one or more new flows (e.g., at states 206 and physical NIC 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zuo with Firestone and Shah so that prior to receiving the first data packet: the NIC is further configured to: receive a second data packet on the network communication port; determine that a destination for the second data packet is unknown to the NIC; and route the second data packet to the first virtual switch via the communication interface in response to determining that the destination is unknown; and the first virtual switch is configured to send the first flow to the NIC in response to receiving the second data packet.
One of ordinary skill in the art would have been motivated to reduce processor usage and network latency (Zuo: [0034]).

Regarding claim 6, Firestone (modified by Shah and Zuo) discloses the information handling system of claim 1, as set forth above. In addition, Firestone further suggests the first virtual switch is further configured to: route the second data packet to the second virtual switch (see [0050]; the virtual switches 141 can be configured to switch or filter packets directed to different virtual machines 144; also see [0031]; virtual switch can intelligently direct communications on a computer network by inspecting packets before passing the packets to suitable destinations; examiner articulates that virtual switches switching or routing packets directed to virtual machine based on destination address indicate routing data packets from first switch to another switch on its way to destined VM; also see Fig.10A:202 in view of [0094]; receiving a packet at a virtual switch at stage 202) via the NIC (see [0014]; packet processing at NICs; also see [0030]; Virtual network nodes in the overlay network can be connected to one another by virtual links individually corresponding to one or more network routes along one or more physical network nodes in the underlay network); and 
the second virtual switch is configured to send the second flow to the NIC (see [0094]-[0095]; determining a FlowID of a flow to which the received the packet belongs… determine whether the determined FlowID corresponds to an existing flow with a corresponding entry in a unified flow table… compiling a flow in response to determining that FlowID does not correspond to an existing flow with an entry in the unified flow table; also see [0016]; offload rules or flow policies to programmable network interface cards (“NICs”); precompile flow actions across layers or MATs and provide the precompiled flow actions to programmable NICs to match and apply corresponding composite actions) in response to receiving the second data packet (see Fig.10A:202).

As for Claims 14-15, the claims do not teach or further define over the limitations in claims 5-6. Therefore, claims 14-15 is rejected for the same reasons as set forth in claims 5-6. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (US 20180262599 A1) in view of Shah et al. (hereinafter, Shah ,US 20160232019 A1) in view of Zuo et al. (hereinafter, Zuo, US 20130254766 A1) in view of Elzur (US 20090300209 A1).

Regarding claim 7, Firestone (modified by Shah and Zuo) discloses the information handling system of claim 6, as set forth above. Firestone (modified by Shah and Zuo) does not explicitly disclose wherein the first virtual switch is further configured to: provide an indication to the NIC that the routing of the second data packet to the second virtual switch is a switch-to-switch transaction.
Elzur discloses wherein the first virtual switch (see Fig.4A:224 “Switch 1”) is further configured to: provide an indication (see Fig.4A:220) to the NIC (see Fig.4A:212) that the routing of the second data packet (see [0062]; “the data of data flow”… for transmission onto switch 416) to the second virtual switch (see Fig.4A:416 “Switch 2”) is a switch-to-switch transaction (see [0063]-[0065]; The switch 224 may forward the CIM along with other CIMs, if any, and may also add its own info to allow the NIC 212 to determine the complete or partial network path generated by the switch 224; A network path of the data flow may comprise … the switch 224…, the switch 416, and the switch uplink 412; examiner articulates that the complete or partial network path involving switches 224 and 416 correspond to a switch-to-switch transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elzur with Firestone, Shah and Zuo so that the first virtual switch is further configured to: provide an indication to the NIC that the routing of the second data packet to the second virtual switch is a switch-to-switch transaction.
One of ordinary skill in the art would have been motivated to improve the overall network performance (Elzur: [0065]).

As for Claims 16, the claim does not teach or further define over the limitations in claim 7. Therefore, claim 16 is rejected for the same reasons as set forth in claim 7.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claims (claim 1 and 10 respectively), but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams et al. (US 10142160 B1) discloses identifying whether a packet forwarding path through the first and second clusters of client switches from the source end host to the destination end host is known.
Alpert et al. (US 20180109606 A1) discloses offloading a specific network flow from a virtual router in response to determining that the specific flow meets the offload rule.
Agarwal et al. (US 8995272 B2) teaches link aggregation in software-defined networks.
Omar et al. (WO 2021041440 A1; priority- 08/26/2019) teaches nested network interface controller switches, wherein one virtual switch offload Policies/ ACLs to the physical NIC.
Chandrappa et al. (US 11042392 B2) discloses multi-layered stateful flow tables cached in a unified flow table that applying rule(s) and/or policy to packets to and/or from the virtual machine(s) in order to expediate subsequent packet handling of a particular flow.
Chang et al. (US 20180109471 A1) teaches packet processing offload in a datacenter.
DeCusatis et al. (US 20150172102 A1) discloses a match action table to define specific conditions for the actions in a flow table and to link flows across multiple switches.
Vincent et al. (WO 2015121750 A1) teaches OS kernel bypass port which implements a virtual interface function through fast path interface drivers and network stacks.
Koponen et al. (WO 2013026050 A4) discloses routing of a packet with an unknown destination address (e.g., unknown MAC address) to the non-leaf switching element so that the non-leaf switching element can route the packet to the appropriate edge switching element.
Nainar et al. (US 20210314232 A1) teaches traffic management for sNIC with offload.
Rosenberry et al. (US 20170331725 A1) discloses configuring cross-switch link hop with switch-to-switch link endpoints along the path from the source switch to the destination switch.
Vincent et al. (US 20120250682 A1) teaches offload device-based packet processing using single root I/O virtualization (SR-IOV).
Non-Patent Literature to Netronome (“OVS Offload Models Used with NICs and SmartNICs: Pros and Cons”, May 23, 2018) discloses models where OVS datapath is fully offloaded to the SmartNIC, and VMs are hardware-independent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453